The offense is breaking into jail to aid a prisoner to escape; the punishment, confinement in the penitentiary for four years. *Page 244 
Wanda Lee Dickens was a prisoner in the jail of the city of Dalhart. According to her testimony, appellant and Joe Duffield came to the jail on the 31st of January, 1935, and asked her if she wanted out. She answered "Yes." Appellant and Duffield then broke into the jail and released her. All of the parties then went to a tourist camp.
Appellant did not testify.
It is appellant's contention that the witness Wanda Lee Dickens is an accomplice as a matter of law and that the conviction must be reversed for the failure to corroborate her. He bases such contention on the fact that the witness, when asked by appellant if she wanted out of jail, replied that she did. We are unable to reach the conclusion that such statement placed the witness in the category of an accomplice. One incarcerated in jail, who merely accepts the means provided by one outside to effect his escape, is not an accomplice witness. Peeler v. State, 3 Texas App., 533; Veal v. State,120 S.W. 173; Lagow v. State, 210 S.W. 211.
It was proper for the court to enter an order directing the district attorney to correct the indictment when it was suggested that appellant's name was incorrectly stated therein. Appellant contends that the indictment was not corrected as directed by the court, and directs our attention to the original transcript. There is on file a supplemental transcript in this court showing that the indictment was corrected in due time pursuant to the order of the court. Evidently it was incorrectly copied in the original transcript. It is noted that in one of appellant's bills of exception it is certified that said indictment was amended to show appellant's correct name.
We think appellant's request to the court to instruct the jury to return a verdict of not guilty was properly denied. In our opinion the evidence is sufficient to support the judgment of conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.